Motion Denied; Order filed January 5, 2012.




                                      NO. 14-11-00155-CV
                                        ____________

                             REGINALD PETTEWAY, Appellant

                                                V.

                   TEXAS DOW EMPLOYEE’S CREDIT UNION, Appellee


              On Appeal from the County Court at Law No. 4 and Probate Court
                                  Brazoria County, Texas
                              Trial Court Cause No. CI044286


                                            ORDER

         Appellant’s brief was originally due May 9, 2011. We granted four extensions of time to
file appellant’s brief until November 21, 2011. When we granted the final extension, we noted
that no further extensions would be granted absent exceptional circumstances. No brief was filed.
On December 16, 2011, appellant filed a further request for extension of time to file appellant’s
brief. To date, appellant has submitted no brief. We deny the request and issue the following
order.
         Accordingly, we order appellant to file a brief with the clerk of this court on or before
January 25, 2012. If appellant does not timely file the brief as ordered, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                              PER CURIAM